DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract exceeds 150 words. The abstract recites the term “provided is” and “provided for”, the term provided should be removed.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 14   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 1 and 2 , recite the term “sheet-like collector”, the addition of the word "type or like" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). Examiner suggest applicant remove the hyphen between sheet and like or remove the term “like”. 
Claim 1 further recites “plurality  of the single laminate bodies”, this limitation lacks antecedent basis because applicant only positively recites “a single laminate body”.  Examiner suggests amending the claim to recite “ a plurality of single laminate bodies”. 
Claims 3-14 do not cure the deficiencies  of claims 1 and 2, and are rejected as well. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-11 and 15 of copending application 17/202,319. This is a provisional nonstatutory double patenting rejection. 
Regarding claim 1, the copending application includes A secondary battery comprising a bipolar electrode including : a partial power generation element which is configured by a single laminate body , in which bipolar electrode having a positive electrode of a polarizable electrode formed on one surface and a negative electrode of the polarizable electrode formed on the other surface of one sheet - like collector , is laminated on at least one surface side of a solid electrolyte layer , or is configured by a multi - layer laminate body in which a plurality of the single laminate bodies is laminated ; and a normal electrode of a form laminated directly or indirectly via the solid electrolyte layer on the one surface side and the other surface side of the partial power generation element ,and in which poles of the same polarity are formed on both surfaces of one sheet - like collector, as shown by copending claim 1. 
Regarding claim 2, the copending application includes wherein the normal electrode is either a positive electrode normal electrode of a form laminated on one surface side of the partial power generation element and having a pole of positive polarity formed on both surfaces of one sheet - like collector , or a negative electrode normal electrode laminated on the other surface side of the partial power generation element and having a pole of negative polarity formed on both surfaces of the one sheet - like collector, as shown by copending claim 2.
Regarding claim 3, the copending application includes wherein the partial power generation elements configure a serial partial power generation element in which the single laminate bodies which are constituent elements of the multi - layer laminate body are laminated between the normal electrode on the one surface side and the other surface side with an orientation of polarity con figuring a serial connection , as shown by copending claim 1. 
Regarding claim 4, the copending application includes wherein the secondary battery configures a parallel connection body of a first form in which the serial partial power generation element is joined , with one of the positive electrode normal electrodes as a positive electrode collector electrode , between the positive electrode collector electrode and two of the negative electrode normal electrodes corresponding thereto , to sandwich the positive electrode collector electrode with reversed polarity , and the serial partial power generation element is connected in parallel between the positive electrode collector electrode and two of the negative electrode normal electrodes, as shown by copending claim 3. 
Regarding claim 5, the copending application includes wherein the secondary battery configures a parallel connection body of a second form in which the serial partial power generation element is joined , with one of the negative electrode normal electrodes as a negative electrode collector electrode , between the negative electrode collector electrode and two of the positive electrode normal electrodes corresponding thereto , to sandwich the negative electrode collector electrode with reversed polarity , and the serial partial power generation element is connected in parallel between the negative electrode collector electrode and two of the positive electrode normal electrodes, as shown by copending claim 4. 
Regarding claim 6 , the copending application includes wherein a parallel connection body of a first form in which the serial partial power generation element is joined , with one of the positive electrode normal electrodes as a positive electrode collector electrode , between the positive electrode collector electrode and two of the negative electrode normal electrodes corresponding thereto , to sandwich the positive electrode collector electrode with reversed polarity , and the serial partial power generation element is connected in parallel between the positive electrode collector electrode and two of the negative electrode normal electrode , and a parallel connection body of a second form in which the serial partial power generation element is joined , with one of the negative electrode normal electrodes as a negative electrode collector electrode , between the negative electrode collector electrode and two of the positive electrode normal electrodes corresponding thereto , to sandwich the negative electrode collector electrode with reversed polarity , and the serial partial power generation element is connected in parallel between the negative electrode collector electrode and two of the positive electrode normal electrode , configure a composite parallel connection body by sharing the serial partial power generation element between the positive electrode collector electrode or the negative electrode collector electrode , and one of the negative electrode normal electrode or the positive electrode normal electrode, as shown by copending claim 5. 
Regarding claim 7, the copending application includes wherein the negative electrode normal electrode is located at both outermost end portions in the lamination direction of the composite parallel connection body, as shown by copending claim 8. 
Regarding claim 8 , the copending application includes wherein the positive electrode normal electrode is located at both outermost end sites in the lamination direction of the composite parallel connection body, as shown by copending claim 9. 
Regarding claim 9 , the copending application includes wherein the composite parallel connection body provides a connection conductor corresponding to each of the positive collector electrode and the negative collector electrode , and provides a positive electrode collector electrode plate and a negative electrode collector electrode plate for supplying output power to outside collectively to each of the connection conductors of positive polarity and negative polarity, as shown by copending claim 6. The copending application further includes  wherein a positive electrode tab and a negative electrode tab for supplying output electric power to outside are respectively provided in the positive electrode collector electrode plate and the negative electrode collector electrode plate, as shown  by copending claim 10. 
Regarding claim 10 , the copending application includes the secondary battery comprising the bipolar electrode further comprising an outer packaging of laminate material enveloping the composite parallel connection body and the connection conductors of positive polarity and negative polarity , wherein a part of the positive electrode tab and the negative electrode tab are respectively led to outside from the outer packaging, as shown by copending claim 15. 
Regarding claims 11 and 12 , the copending application includes wherein the composite parallel connection body provides a connection conductor corresponding to each of the positive collector electrode and the negative collector electrode , as shown by copending claim 6. The copending application further includes wherein a part of the positive electrode tab and the negative electrode tab are respectively led to outside from the outer packaging, as shown by copending claim 11. 
Regarding claims 13 and 14 , the copending application includes further comprising an outer packaging of laminate material enveloping the composite parallel connection body and the connection conductors of positive polarity and negative polarity , wherein a part of the positive electrode tab and the negative electrode tab are respectively led to outside from the outer packaging, as shown by copending claim 11. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722